Case: 18-40532   Doc# 110   Filed: 12/26/18   Entered: 12/26/18 13:48:15   Page 1 of
                                         13
Case: 18-40532   Doc# 110   Filed: 12/26/18   Entered: 12/26/18 13:48:15   Page 2 of
                                         13
Case: 18-40532   Doc# 110   Filed: 12/26/18   Entered: 12/26/18 13:48:15   Page 3 of
                                         13
Case: 18-40532   Doc# 110   Filed: 12/26/18   Entered: 12/26/18 13:48:15   Page 4 of
                                         13
Case: 18-40532   Doc# 110   Filed: 12/26/18   Entered: 12/26/18 13:48:15   Page 5 of
                                         13
Case: 18-40532   Doc# 110   Filed: 12/26/18   Entered: 12/26/18 13:48:15   Page 6 of
                                         13
Case: 18-40532   Doc# 110   Filed: 12/26/18   Entered: 12/26/18 13:48:15   Page 7 of
                                         13
Case: 18-40532   Doc# 110   Filed: 12/26/18   Entered: 12/26/18 13:48:15   Page 8 of
                                         13
Case: 18-40532   Doc# 110   Filed: 12/26/18   Entered: 12/26/18 13:48:15   Page 9 of
                                         13
Case: 18-40532   Doc# 110   Filed: 12/26/18 Entered: 12/26/18 13:48:15   Page 10 of
                                         13
Case: 18-40532   Doc# 110   Filed: 12/26/18 Entered: 12/26/18 13:48:15   Page 11 of
                                         13
Case: 18-40532   Doc# 110   Filed: 12/26/18 Entered: 12/26/18 13:48:15   Page 12 of
                                         13
Case: 18-40532   Doc# 110   Filed: 12/26/18 Entered: 12/26/18 13:48:15   Page 13 of
                                         13
